Per, Curiam:
We would gladly relieve this guardian from the surcharge of $142, if we could do so consistently with our duty, but we cannot. The learned judge of the Orphans’ Court has found, upon abundant evidence, that he was guilty of supine negligence, and that the money due his ward from Maria Elizabeth Faust was lost in consequence thereof. Had reasonable diligence been used it could have been collected. The guardian *342made no serious effort to collect or secure it. Moreover, lie allowed the $92.97, surplus remaining in the assigned estate of the said Maria Elizabeth Faust, to be distributed to the assign- or; and also allowed $360.62 to be distributed to the heirs of said Maria. It may be the guardian had no knowledge of these matters; he says he had not, and it may be so. But he should have known and would have known it, if he had paid even reasonable attention to the duties of his trust. While a court is always loth to surcharge a trustee with money that never came into his hands, and exacts from him only reasonable and ordinary pare in such matters, it will not do for a guardian to utterly neglect his duties in the care and management of his ward’s estate. Ordinary prudence in this instance would have saved his ward’s money, and we are not measuring his responsibility by any higher standard. It is not too much to say that, had this been his own money, in all probability it would not have been lost; and he ought not to have been less vigilant in his ward’s interest than he would have been in his own.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.